Case 4:19-cv-00415-ALM Document 74 Filed 06/26/20 Page 1 of 3 PageID #: 2175



               IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 UNITED STATES OF AMERICA,              )
         Plaintiff,                     )
                                        )
          v.                            )
                                        )                Case No. 4:19-cv-00415
 ALEXANDRU BITTNER,                     )
          Defendant.                    )
 _______________________________________)

  UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR
                    LEAVE TO EXCEED PAGE LIMITS

       The United States files this response in opposition to the Defendant’s Motion for Leave

to Exceed Page Limits for filing his Motion to Compel, ECF # 70, “Defendant’s Motion”, and

states as follows:

       On April 22, 2020, after the deadline for completion of discovery had already closed, the

Court granted Defendant permission to file a motion to compel regarding the United States’

objections to Defendant’s written discovery requests. Defendant did not promptly file a motion

to compel. Instead, on June 4, 2020, the complex factual and important legal issues in this case

had been fully briefed and were argued to the Court in cross motions for summary judgment.

Those motions are currently pending before the court. See ECF ## 28, 29, 34, 42, 47, 58, 61, 62,

63.

       Now, after waiting more than nine weeks (64 days) after being granted leave by the Court

to file a motion to compel discovery, the Defendant once again attempts to resurrect the same

discovery dispute that it did not care enough about to timely pursue after being granted leave do

so. The timing of Defendant’s motions only days before the July 1st and July 17th deadlines for

filing pretrial materials is beyond late, and neither of the motions offer any explanation as to why



                                                 1
Case 4:19-cv-00415-ALM Document 74 Filed 06/26/20 Page 2 of 3 PageID #: 2176



Defendant waited so long to pursue this discovery or why it waited so long to request additional

pages. Although it appears that the Court will need to decide whether Defendant has waited too

long to further pursue this discovery, the United States should not be burdened with a

requirement to respond to additional pages at this late date.

         WHEREFORE the United States requests that the Court deny the Defendant’s Motion.

                                                      Respectfully submitted,

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General


                                                       /s/ Herbert W. Linder
                                                      HERBERT W. LINDER
                                                      Ohio Bar No. 0065446
                                                      Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      717 N. Harwood St., Suite 400
                                                      Dallas, Texas 75201
                                                      Phone: (214) 880-9754
                                                      Fax (214) 880-9741
                                                      herbert.w.linder@usdoj.gov

                                                      ATTORNEYS FOR UNITED STATES




                                                 2
Case 4:19-cv-00415-ALM Document 74 Filed 06/26/20 Page 3 of 3 PageID #: 2177



                               CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that service of the foregoing Response in Opposition has

been made on June 26, 2020, by the Clerk’s ECF filing system to:

CLARK HILL STRASBURGER
Farley P. Katz
Rachael Rubenstein
2301 Broadway St.
San Antonio, Texas 78209

David Michaels
310 Maui Drive
Placentia, CA 92870

                                     /s/ Herbert W. Linder
                                    HERBERT W. LINDER




                                              3
